Citation Nr: 0311032	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  90-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a compression fracture of L1 and 
spondylolisthesis, rated as 10 percent disabling prior to 
September 3, 1997.

2.  Entitlement to an increased disability rating for the 
residuals of a compression fracture of L1 and 
spondylolisthesis, rated as 30 percent disabling on and 
subsequent to September 3, 1997.

3.  Entitlement to an effective date for the grant of a 30 
percent disability rating for the residuals of the 
compression fracture of L1 and spondylolisthesis.

4.  Entitlement to an increased disability rating for the 
residuals of a left femur fracture, rated as 10 percent 
disabling.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, C.E., M.W., and L.D.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to July 1954 
and from October 1954 to January 1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  The Board issued a decision in June 1991.  The 
veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a September 1993 
decision, the Court vacated the Board's decision and remanded 
the case to the Board for further action.  The Board remanded 
the case to the RO in February 1994.

The Board rendered another decision in August 1995, which the 
veteran appealed to the Court.  In an August 1996 Order based 
on a joint motion, the Court vacated the Board's decision and 
remanded the case to the Board.  In March 1997, the Board 
remanded the case to the RO for evidentiary development and 
adjudication.  The case has been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  A claim for an increased rating the veteran's back 
disability was received on February 16, 1989.  

2.  There is no evidence in the record which shows that it 
was factually ascertainable that the veteran's lumbar spine 
disability had increased in severity during the one year 
prior to the February 16, 1989 claim.

3.   Prior to September 3, 1997, residuals of the compression 
fracture of L1 and spondylolisthesis were manifested by 
objective evidence of a demonstrable deformity of the L1 
vertebral body, muscle spasms in the lumbar spine, and some 
limitation of motion of the lumbar spine.

4.  Beginning March 25, 2000, residuals of the compression 
fracture of L1 and spondylolisthesis were manifested by 
evidence of a demonstrable deformity of the L1 vertebral body 
and severe limitation of motion of the lumbar spine.

5.  Residuals of a left femur fracture are manifested by 
objective evidence of shortening of the left femur and 
walking with a limp with subjective complaints of pain. 
 

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for 
the residuals of a compression fracture of L1 and 
spondylolisthesis prior to September 3, 1997, were met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292, 5295 
(2002).

2.  The effective date for a 30 percent rating for the 
residuals of a compression fracture of L1 and 
spondylolisthesis is of February 16, 1989.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5110(b)(2), 5126, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
3.400(o)(2), 20.1100 (2002).

3.  The criteria for an evaluation in excess of 30 percent 
for the residuals of a compression fracture of L1 and 
spondylolisthesis from September 3, 1997, to March 24, 2000, 
were not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 
5292, 5295 (2002).

4.  Effective March 25, 2000, the criteria for a 50 percent 
disability evaluation for the residuals of a compression 
fracture of L1 and spondylolisthesis were met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.400, 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292, 5295 (2002).

5.   The criteria for an increased disability rating for the 
residuals of a fracture of the left femur are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5255 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2002).  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).   

The evaluation of the same disability, the use of 
manifestations not resulting from service-connected 
disability in establishing the service connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2002).  The RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

A.  Lumbar spine

In October 1954, the RO granted service connection for the 
residuals of a compression fracture of L1 and assigned a 10 
percent disability evaluation.  Following the veteran's 
period of active duty from October 1954 to January 1960, the 
RO reinstated the 10 percent evaluation for the compression 
fracture of L1. Following a March 1968 Board decision, an 
April 1968 rating decision reclassified the disability as 
residuals compression fracture L1 and spondylolisthesis L5 on 
S1 and continued the 10 percent rating evaluation under 38 
C.F.R. § 4.71, Diagnostic Code 5285.  During the course of 
this appeal, the RO increased the evaluation to 30 percent 
effective September 3, 1997.

Under the criteria of Diagnostic Code 5285 for the residuals 
of a fracture of a vertebra, a 100 percent rating is 
warranted with cord involvement, bedridden, or requiring long 
leg braces.  Without cord involvement, abnormal mobility 
requiring neck brace (jury mast) warrants a 60 percent 
rating.  In other cases, the residuals are rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Under ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).  Here, as the veteran has fracture of the vertebra 
without cord involvement and without abnormal mobility 
requiring a neck brace, the residuals are evaluated under the 
appropriate Diagnostic Code with the additional 10 percent 
for demonstrable deformity.

Under the criteria of Diagnostic 5292, limitation of motion 
of the lumbar spine, a 10 percent disability rating is 
warranted for slight limitation of motion, a 20 percent 
disability rating is appropriate for moderate limitation of 
motion, and a 40 percent disability rating is appropriate for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Under Diagnostic Code 5295, lumbosacral stain, a 10 percent 
rating is warranted for characteristic pain on motion.  A 20 
percent disability rating is warranted for muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain with listing of the 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above symptoms and abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

Under Diagnostic Code 5293, intervertebral disc syndrome, a 
noncompensable rating is warranted for postoperative or cured 
disc syndrome and a 10 percent disability rating is warranted 
for mild symptoms.  A 20 percent disability rating is 
warranted for moderate disc syndrome with recurring attacks 
and a 40 percent rating is appropriate for severe 
manifestations with recurring attacks with little 
intermittent relief.  A 60 percent disability rating is 
warranted for pronounced manifestations with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The rating criteria for intervertebral disc syndrome were 
revised effective in September 2002.  67 Fed.Reg. 54,345) 
(August 22, 2002).  Intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is warranted.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent rating and incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrant a 20 percent 
rating.  Where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent rating is warranted.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  When evaluating on the basis of 
chronic manifestations, orthopedic disabilities are evaluated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Where 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  67 Fed.Reg. 54,345 
(August 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).

1.  Prior to September 3, 1997

An April 1989 VA X-ray report shows first, third, and fourth 
lumbar vertebra compression deformities.  A March 1990 VA 
examination report revealed findings of range of motion of 
the lumbar spine of active flexion to 90 degrees, 
hyperextension to minus 5 degrees, and lateral flexion to 20 
degrees bilaterally.  No paraspinal muscle spasms in the 
lumbar spine area were noted.  X-rays showed a compression 
fracture of L1 with less than 20 percent loss of height.  A 
November 1990 private history and physical disclosed 
prominent muscle spasms and tenderness in the paralumbar 
musculature.  An April 1994 VA Medical Center (VAMC) 
discharge summary noted full range of motion of the lower 
back with some minor pain on twisting of the back, and muscle 
spasms in the lumbar muscles.  

The veteran has complained of back pain and the veteran and 
others have testified that he stopped working because of his 
back pain.  Private and VA medical records show complaints of 
back pain.  However, there are no other detailed assessments 
of pain on motion and use of the lumbar spine and there is no 
objective medical evidence that pain further limits motion of 
the lumbar spine.    

Social Security records reveal that the veteran was awarded 
disability due to his back disorder to include pain and 
nonservice-connected peptic ulcer disease.  However, the 
criteria used by Social Security for determining disability 
are different from those used by VA.  The degree of 
disability for VA purposes as shown in the Schedule is based 
upon the average impairment of earning capacity in civil 
occupations.  Therefore, while the veteran may have had to 
stop his prior work in heavy equipment operation and 
construction, the degree of disability for VA purposes is not 
based on past work but rather on the average impairment in 
civil occupations as reflected by application of the 
Schedule.  

Upon review, the Board finds that the medical evidence from 
1989 to 1994 reveal objective evidence of compression 
deformities and fracture of L1, some limitation of motion of 
the lumbar spine, and muscle spasms in the lumbar area.  The 
Board notes that deformity of a bone due to previous fracture 
is likely to be a static disability.  Under the criteria of 
Diagnostic Code 5295, muscle spasms on forward bending of the 
lumbar spine warrants a 20 percent rating.  Under the 
provisions of Diagnostic Code 5285, where there is deformity 
of the vertebral body, an additional 10 percent is added to 
the rating for limitation of motion or muscle spasm.  The 
Board finds that the pain complaints do not cause additional 
disability greater than that reflected by the ratings derived 
from limitation of motion and muscle spasms.  
Thus, resolving doubt in the veteran's favor, the Board 
concludes that the evidence warrants a 30 percent evaluation 
for the veteran's residuals of a compression fracture of L1 
and spondylolisthesis prior to September 3, 1997.

However, there is no objective evidence of severe limitation 
of motion or severe lumbosacral strain with listing of the 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space.  Thus, the Board concludes that the 
preponderance of the evidence does not support an evaluation 
in excess of 30 percent during this period.  

As the veteran has not been diagnosed with intervertebral 
disc syndrome of the lumbar spine, the rating criteria of 
Diagnostic Code 5293 are not applicable to evaluating the 
veteran's lumbar spine.

2.  Earlier effective date for 30 percent evaluation

The veteran claims that he is entitled to an earlier 
effective date for the grant of the 30 percent disability 
rating for his lumbar spine disability.

The effective date of an increase in disability compensation 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date, 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2002).

Prior to the veteran's current claim, the last decision to 
address the issue of an increased disability rating for the 
veteran's lumbar spine was a June 1976 Board decision.  That 
decision is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (2002).

On February 16, 1989, the veteran's claim for an increased 
rating for his back was received at the RO.  At the time the 
veteran's back disability was rated as 10 percent disabling.  
The RO ultimately granted a 30 percent disability rating for 
the veteran's back but effective from September 3, 1997.  As 
noted in the Board's discussion above, a 30 percent rating is 
now warranted prior to September 3, 1997.  Since the date of 
receipt of the claim is February 16, 1989, the 30 percent 
rating is effective from that date.

An effective date prior to the date of the claim may be 
available if it is factually ascertainable that an increase 
in disability had occurred within one year prior to the 
February 16, 1989, claim.  However, there are no records on 
the claims file which provide detailed assessments of the 
veteran's lumbar spine dated within one year of the February 
16, 1989, claim for a factual determination that the 
veteran's lumbar spine disability increased in disability 
during the year prior to the date of claim.  Accordingly, 
there is no basis for entitlement to an effective date 
earlier than the February 16, 1989, date of claim.  

Based on the above, an effective date of February 16, 1989, 
for the grant of a 30 percent disability rating for the 
residuals of the compression fracture of L1 and 
spondylolisthesis is granted.  



3.  Subsequent to September 3, 1997

A September 1997 VA examination report reveals range of 
motion of the lumbar spine of flexion to 63 degrees, 
extension to 33 degrees, side bending to 33 degrees to the 
left and 20 degrees to the right, and rotation to 15 degrees 
bilaterally.  X-rays revealed a healed compression fracture 
of L3 vertebra and spondylolysis and spondylolisthesis of L5 
on S1.  The examiner stated that the veteran has some back 
disability secondary to the spondylolysis and that the 
veteran's spondylolisthesis would cause recurrent back pain.  
At an October 1998 VA examination, the veteran reported 
increased back pain especially with prolonged sitting.  On 
evaluation, very tight perivertebral muscles were noted on 
palpation of the back.  The neurological evaluation did not 
reveal any deficits and a December 1998 VA 
electromyography/nerve conduction study showed no 
electrodiagnostic evidence of lumbar radiculopathy.  

At a March 25, 2000 VA examination, range of motion testing 
of the lumbar spine revealed flexion to 80 degrees, extension 
to 10 degrees, and lateral bending to 20 degrees bilaterally.  
The examiner noted that some of the veteran's back pain 
resulted from the degenerative spondylosis and that would 
tend to limit the veteran from doing large land moving 
equipment work.  The examiner also indicated that this would 
be a functional problem for the veteran's entire life.   At 
an August 2000 VA examination, forward flexion was 90 
degrees.  Other motions were not reported.  A December 2000 
VA examination report revealed flexion to 85 degrees, 
extension to 10 degrees, lateral bending to 10 degrees 
bilaterally, and rotation to 15 degrees bilaterally.  VA 
medical records from 2000 to 2002 show continued complaints 
of pain and diagnoses of degenerative spondylosis and 
compression fracture of L1 with less than 20 percent loss of 
height.

The veteran reported constant pain in the lumbar spine and 
medical evidence shows complaints of pain.  Other persons 
have testified that the veteran has back pain.  As noted 
above, the veteran stated that he could no longer work and 
was awarded Social Security Disability due to both his back 
and his nonservice-connected peptic ulcer disease.  As 
discussed above, the degree of disability for VA purposes as 
shown in the Schedule is different than that of Social 
Security and is based upon the average impairment of earning 
capacity in civil occupations.  Therefore, while the veteran 
may have had to stop his prior work in construction and heavy 
equipment operation, the degree of disability for VA purposes 
is not based on past work but rather on the average 
impairment in civil occupations as reflected by application 
of the Rating Schedule.  Moreover, there are no other 
assessments of pain on motion and use of the lumbar spine in 
the record from September 1997 to March 24, 2000.  The 
evidence does not show that the veteran's limitation of 
motion during this time period was more than moderate and 
only muscle tightness was shown on one occasion in the 
medical evidence.  There is no objective medical evidence 
that such pain caused further limitation of function and use 
over what is already compensated for based on limitation of 
motion or muscle spasms.  Therefore, the preponderance of the 
evidence does not support an evaluation in excess of 30 prior 
to March 25, 2000. 

Upon review, the Board notes that the March 25, 2000 VA 
examination showed lumbar limitation of extension to 10 
degrees, and lateral bending to 20 degrees bilaterally with 
findings of pain and that the examiner opined that such pain 
would result in functional limitations.  Thus, resolving 
doubt in the veteran's favor, the Board concludes that 
effective March 25, 2000, the evidence supports the criteria 
for a 40 percent evaluation under Diagnostic Code 5292.  When 
combined with the additional 10 percent disability rating the 
RO assigned for vertebral deformity, a 50 percent evaluation 
is warranted effective March 25, 2000.   

As the medical evidence of record does not show that the 
veteran has been diagnosed with degenerative disc disease of 
the lumbar spine, the criteria of Diagnostic Code 5293 are 
not applicable to evaluating the veteran's lumbar spine.  

The veteran's lumbar spine disability is rated at 50 percent 
disabling beginning March 25, 2000, based on 40 percent for 
limitation of motion and an additional 10 percent for 
vertebral body deformity.  This is the maximum rating that is 
available based on limitation of motion or the symptoms of 
lumbosacral strain.  



B.  Left femur

An October 1954 rating decision granted service connection 
for the residuals of a fracture of the left femur.  Following 
the veteran's period of active duty from October 1954 to 
January 1960, the RO reinstated the service-connected rating 
for the left femur and the 20 percent disability rating.  A 
July 1967 rating decision reduced the disability rating to 10 
percent under Diagnostic Code 5255.  The 10 percent 
disability rating has remained in effect since that time.

The rating schedule does not specifically address fracture of 
the femur.  In such situations, it is permissible to evaluate 
the veteran's service-connected disorder under provisions of 
the schedule which pertain to a closely-related disease or 
injury which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 4.20 
(2002).  It appears that the RO determined that fracture of 
the femur was most closely related to malunion or impairment 
of the femur and evaluated it under 38 C.F.R. Diagnostic Code 
5255.  The criteria of Diagnostic Code 5255 provide malunion 
of the femur with slight knee or hip disability warrants a 10 
percent evaluation.   Malunion of the femur with moderate 
knee or hip disability warrants a 20 percent evaluation and 
with marked knee or hip disability warrants a 30 percent 
rating.  Nonunion of the femur, without loose motion, with 
weight bearing preserved with the aid of a brace or with 
fracture of the surgical neck with false joint warrants a 60 
percent rating.  Impairment of the femur due to fracture of 
the shaft or anatomical neck with nonunion, with loose motion 
(spiral or oblique fracture) warrants an 80 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2002).

The Board will also consider whether veteran's disability may 
be evaluated under other pertinent diagnostic Codes.  Under 
the criteria of Diagnostic Code 5252, a 20 percent rating is 
warranted where flexion of the thigh is limited to 30 
degrees.  A 30 percent rating is warranted where flexion is 
limited to 20 degrees, and a 40 percent rating is warranted 
where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2002).  Under the criteria of 5253, a 
20 percent rating is warranted where limitation of abduction 
is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253 (2002).

Where there is recurrent subluxation or lateral instability 
of the knee, a 20 percent rating is appropriate for moderate 
symptoms, and a 30 percent rating for severe symptoms.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  Diagnostic 
Code 5260 provides that where knee flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  Diagnostic 
Code 5261 provides that where knee extension is limited to 10 
degrees, a 20 percent disability rating is warranted where 
extension is limited to 15 degrees, and a 30 percent 
disability rating is warranted where extension is limited to 
20 degrees.  Additionally, where extension is limited to 30 
degrees, a 40 percent disability rating is warranted and 
where it is limited to 45 degrees, a 50 percent disability 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).

The veteran is currently rated as 10 percent disabled for the 
residuals of left femur fracture.  The April 1989 VA 
examination report and the November 1990 private evaluation 
both indicate the veteran walked with a slight limp.  
Additionally, the October 1994 VA examination report 
indicated the veteran's gait was slightly abnormal with a 
limp on weight bearing on the left.  VA medical records and 
examinations from 2000 to 2001 note a leg length discrepancy, 
in that the veteran's left leg is approximately 1/2 inch 
shorter than the right and that the veteran walked with an 
antalgic gait.  The veteran complained of pain or soreness of 
his left hip.  Pain on motion and use is productive of 
disability and entitled to the minimal compensable disability 
rating.  Since there is shortening of the left femur, the 
veteran has indicated he has pain, and medical evidence 
documents that he walked with a limp, a 10 percent disability 
rating is warranted since this is the minimal compensable 
disability rating.  This is consistent with the disability 
rating currently assigned under Diagnostic Code 5255.  

The April 1989 VA examination report revealed 110 degrees of 
flexion, 25 degrees of extension, 10 degrees of abduction, 45 
degrees of external rotation and 20 degrees of internal 
rotation of the left hip.  The March 1990 VA examination 
report noted the veteran had active flexion of the left hip 
to 100 degrees, complete extension, 5 degrees of internal 
rotation, and 30 degrees of external rotation.  Range of 
motion of both knees showed flexion to 135 degrees with 
complete extension.  The October 1994 VA examination 
indicated there was good flexion of the hips and knees.  The 
September 1997 VA examination report showed motion of the 
left hip was from 0 degrees extension to 118 degrees flexion 
and 25 degrees of external rotation and full abduction of the 
hip.  The left lower extremity lay in 21 degrees of external 
rotation and could internally rotate to the neutral position.  
At the December 2000 VA examination,  left hip external 
rotation was to 35 degrees and internal rotation was to 25 
degrees.  Right hip external rotation was to 40 degrees and 
internal rotation was to 35 degrees.  There was full 
extension of the knees and flexion to 140 degrees.  There was 
some crepitance of the left knee but it was mild and not 
particularly painful.  The knee ligaments were stable.  

None of these examination reports, or other private or VA 
medical records indicates that the criteria for an evaluation 
in excess of 10 percent under Diagnostic Codes 5252 and 5253 
were met.  Additionally, the preponderance of the evidence 
does not support that the left knee symptoms due to the left 
femur fracture warrant a compensable disability rating under 
Diagnostic Codes 5257, 5260, 5261.

Based on the above, the preponderance of the evidence is 
against the claim for an increased evaluation in excess of 10 
percent for the residuals of a left femur fracture.  

II.   Extraschedular consideration

A review of the record indicates that the RO expressly 
considered referral of the veteran's claim for increased 
evaluation for his residuals of a compression fracture of L1 
and spondylolisthesis and residuals of fracture of the left 
femur to the VA Undersecretary for Benefits or the Director, 
VA Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
The RO found that the case did not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (1996).

III.  Veterans Claims Assistance Act

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
regulations implementing the VCAA were published on August 
29, 2001.  They apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an appropriate 
application form, or completeness of the application.  In the 
circumstances of this case, the veteran was advised of the 
applicable laws and regulations, and the evidence needed to 
substantiate his claim by the November 1989 and December 2001 
statements of the case, multiple supplemental statements of 
the case, and a February 2003 letter.  Specifically, the 
February 2003 letter advised the veteran of change in the 
rating criteria pertaining to his claim and that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, and other federal agencies.  He was advised that 
it was his responsibility to either send medical treatment 
records from any private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help her by getting that evidence.  Thus, 
VA's duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's VA and private medical records and 
examinations, and Social Security records.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).




ORDER

Effective February 16, 1989, a 30 percent disability 
evaluation for the residuals of a compression fracture of L1 
and spondylolisthesis is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.  

An evaluation in excess of 30 percent for the residuals of a 
compression fracture of L1 and spondylolisthesis from 
September 3, 1997, to March 24, 2000 is denied. 

Effective March 25, 2000, a 50 percent disability evaluation 
for the residuals of a compression fracture of L1 and 
spondylolisthesis is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.

An evaluation in excess of 10 percent for the residuals of a 
left femur fracture is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

